
	
		I
		112th CONGRESS
		2d Session
		H. R. 6111
		IN THE HOUSE OF REPRESENTATIVES
		
			July 12, 2012
			Mr. Heck (for himself
			 and Mr. Renacci) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To exclude from consideration as income under the United
		  States Housing Act of 1937 payments of pension made under section 1521 of title
		  38, United States Code, to veterans who are in need of regular aid and
		  attendance.
	
	
		1.Short titleThis Act may be cited as the
			 Vulnerable Veterans Housing Reform Act
			 of 2012.
		2.Exclusion from
			 incomeParagraph (4) of
			 section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)(4))
			 is amended—
			(1)by striking
			 and any amounts and inserting , any
			 amounts;
			(2)by striking
			 or any deferred and inserting , any deferred;
			 and
			(3)by inserting after
			 prospective monthly amounts the following: , and any
			 expenses related to aid and attendance as detailed under section 1521 of title
			 38, United States Code.
			
